DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR ASSEMBLY WITH AUTOMATIC CONNECTION COMPLETION DETECTION STRUCTURE.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Giffin (United States Patent 5,259,782).
With respect to Claim 1:
Giffin discloses a connector assembly (FIG. 1, 1) with a first connector (FIG. 2, P), a second connector (FIG. 6, R) and a cover (FIG. 1, 5a/5b), wherein: the first connector (P) and the second connector (R) are connectable to each other and completely covered by the cover (FIG. 1) in a completely connected state (Column 2, lines 11-14), the cover (5a/5b) includes a first cover (FIG. 2; 5a, 5b) for accommodating the first connector (P) inside and a second cover (FIG. 6; 5a, 5b) for accommodating the second connector (R) inside, the second cover (FIG. 6; 5a, 5b) includes two openable and closable half covers (FIG. 6; 5a, 5b), and each of the half covers (FIG. 6; 5a, 5b) includes a connection guaranteeing portion (FIG. 6, 55 see notation) for contacting the second connector (FIG. 6, R) from behind in the completely connected state. 
[AltContent: connector][AltContent: connector][AltContent: textbox (protrusion)][AltContent: connector][AltContent: textbox (Connecting direction)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Connection guaranteeing portion)]
    PNG
    media_image1.png
    742
    759
    media_image1.png
    Greyscale

With respect to Claim 2:
Giffin discloses the connector, wherein the second cover (FIG. 6; 5a, 5b) extends in a connecting direction (FIG. 6, see dotted line notation) along an outer surface of the second connector (R), and the connection guaranteeing portion (55) includes a protrusion (FIG. 6, see dotted line notation) projecting perpendicular to the connecting direction (FIG. 6, see dotted line notation) from an inner surface of the half cover (FIG. 6, see dotted line notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin (United States Patent 5,259,782) in view of Nooner (United States Patent 9,413,101).
With respect to Claim 2:
Giffin discloses the connector, wherein the second cover (FIG. 6; 5a, 5b) extends in a connecting direction (FIG. 6, see dotted line notation) along an outer surface of the second connector (R), and the connection guaranteeing portion (55) includes a protrusion (FIG. 6, see dotted line notation).
Giffin does not expressly disclose the connection guaranteeing portion includes a protrusion projecting perpendicular to the connecting direction from an inner surface of the half cover.


[AltContent: textbox (Connecting direction)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (protrusion)]
    PNG
    media_image2.png
    437
    601
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin with the teachings of Nooner and provide a protrusion projecting perpendicular to the connecting direction from an inner surface of the half cover so as to provide reliable waterproofing and weatherproofing connection of a plug/socket connection assembly. (Nooner, Column 1, lines 34-47).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 3, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the protrusion has an inclined surface for pushing the second connector in an incompletely connected state toward the first connector, as recited in claim 3, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER G LEIGH/Examiner, Art Unit 2831